DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-053466A to Sato (of record, machine translation relied upon herein).
	Regarding claims 1 and 7, Sato teaches a thermoelectric material comprising
a parent phase including an MgSiSn alloy as a main component (Fig. 11, paragraph spanning p. 14, 15 of the translation)
a void (referred to as “pores” in the text) formed in the parent phase 
a silicon layer formed on at least a wall surface of the void (the paragraphs starting in the middle of p. 16 of the translation discuss silicone resin filling the pores; a skilled artisan would understand that the silicone filling a pore/void would be formed on at least a wall surface of the 
Per claim 7, Sato teaches the limitations of claim 1. Sato teaches that the void content with respect to the thermoelectric material (recited as a porosity, defined on p. 11 of the translation) is between 10% and 50% in embodiments (compare Figs. 12 and 18, bottom of p. 14 of the translation).
Regarding claim 9, Sato teaches a thermoelectric module (Fig. 1) comprising
an n-type thermoelectric material formed body 20 (middle of p. 8 of the translation)
a p-type thermoelectric material formed body 10.
Sato teaches an embodiment of the n-type thermoelectric material formed body having a parent phase including MgSiSn alloy as a main component doped with Sb (paragraph spanning p. 14 of the translation), and an embodiment of the p-type thermoelectric material formed body having a parent phase including MgSiSn alloy as a main component doped with Ag (Figs. 13, 14, p. 15). Further, Sato teaches embodiments of such n-type thermoelectric material and p-type thermoelectric material with a void (referred to as a “pore” in the text) formed in the parent phase, and a silicon layer adhering to at least a wall surface of the void (the paragraphs starting in the middle of p. 16 of the translation discuss silicone resin filling the pores; a skilled artisan would understand that the silicone filling a pore/void would be formed on at least a wall surface of the pore/void; silicone is well known in the art to be a polymer comprising silicon-silicon bonds).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of US PGPub 2005/0002818 to Ichikawa (of record).
Regarding claim 2, Sato teaches the limitations of claim 1. Sato teaches that the voids in the thermoelectric material of that invention, and the volume available to be filled with silicon layer, ranges from 10% to 80%, and it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the volume of the voids in order to optimize material strength and thermal conductivity (Figs. 6, 12, 14, p. 11 of the translation bottom of p. 14, p. 15). Further, Sato teaches that the material filling the pores can be a low-melting-temperature glass in order to improve corrosion resistance (middle to bottom of p. 16). Therefore a skilled artisan would understand that the wt% of the material filling in the void, with respect to a weight of the thermoelectric material, is necessarily varied to optimize material strength, thermal conductivity, and corrosion resistance.
Ichikawa teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a low-melting-temperature glass comprising MgO and silicon dioxide in a thermoelectric material because it would have merely required the choice of a known material for its art-recognized purpose (¶0052, 0073, 0119-0122). A person having ordinary skill in the art would understand that a glass comprising silicon dioxide and MgO includes a proportion of those materials, and therefore inclusion of low-melting-point glass in the material of modified-Sato necessarily results in the inclusion of an amount per wt% of MgO in the thermoelectric material. Further, based on the reasoning above, optimizing the wt% of material filling the void also requires optimizing the wt% of MgO in the thermoelectric material.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of US PGPub 2014/0230875 to Angermann (of record).
Regarding claim 3, Sato teaches the limitations of claim 1. Sato teaches that the material filling the pores can be silicone or a glass to improve resistance to moisture and atmosphere (middle to bottom of p. 16), but does not specifically teach that the silicon layer is formed from amorphous Si. Angermann teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to amorphous silicon glaze as an alternative to silicon such a material provides moisture and atmosphere resistance to thermoelectric materials (¶0013,0028).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of “Effect of microstructure on the thermal conductivity of nanostructure Mg2(Si,Sn) thermoelectric alloys: An experimental and modeling approach” to Bellanger (of record).
Regarding claims 4 and 5, Sato teaches the limitations of claim 1. Sato does not teach a first region and second region. Bellanger teaches that the thermal conductivity of a MgSiSn alloy parent phase is improved by the inclusion of second region (nanoparticles having a Mg2Si0.3Sn-0.7- composition) and a first region (larger grains having a Mg2Si0.4Sn-0.6 composition; Fig. 11, paragraph spanning p. 108-109) in which chemical compositions of the MgSiSn alloy differ from each other, a composition ratio of Sn in the first region is higher than in the second region and a composition ratio of Si in the second region is higher than in the first region. Bellanger clearly teaches that the benefit is achieved when the first region and second region are adjacent (Fig. 3, 3. Experimental results).  
Regarding claim 6, Sato teaches the limitations of claim 1. Sato does not teach a first region and second region. Bellanger teaches an example of a parent MgSiSn phase comprising a first region (identified in Marked-up Fig. 3 below) and a second region, wherein the first region comprises a higher proportion of nanoparticles with a Mg2Si0.3Sn-0.7- composition than a second region (Fig. 3, 3. Experimental results). Further, the first region and the second region each comprise a large crystal grain having a composition of Mg2Si0.4Sn0.6 at their center. Because the first region has a higher proportion of nanoparticles with a higher proportion of Sn, the composition ratio of Sn in the first region is higher than in the second region and a composition ratio of Si in the second region is higher than in the first region. Additionally, nanoparticles having a Mg2Si0.3Sn-0.7- composition are present at the boundary between the larger grains that form the centers of the first region and the second region. Therefore, particles with a particle size smaller than particles at a center of the first region and particles with a particle size smaller than particles at a center of the second region are mixed at a boundary between the first region and the second region. Such properties are conventional using conventional methods of producing such a parent phase as discussed in Sato (2. Experimental procedure). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the thermoelectric material with the properties of claim 6 based on the conventional methods of formation used in the art. 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).


    PNG
    media_image1.png
    423
    701
    media_image1.png
    Greyscale
 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of “Thermoelectric performance enhancement of Mg2Sn based solid solutions by band convergence and phonon scattering via Pb and Si/Ge substitution for Sn” to Mao (of record).
Regarding claim 8, Sato teaches the limitations of claim 1. Sato does not specifically teach that Ge is to be substituted for a portion of the Sn of the MgSiSn alloy. Sato teaches an embodiment of the MgSiSn alloy that is substituted with Sb to provide n-type conductivity (paragraph spanning p. 14-15 of Sato). Mao teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute Ge for a portion of the Sn of the MgSiSn alloy in order to improve the thermoelectric figure of merit (Abstract). 

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. Applicant argues that a skilled artisan would not interpret Sato’s structure in which a silicone material fills a pore to read on a silicon layer, noting the difference in chemical structure between the silicon-based polymer and elemental silicon. The examiner does not dispute that elemental silicon and silicon are chemically and functionally different. The reasoning in the rejection does not attempt to establish that a skilled artisan would understand silicone and elemental silicon to be interchangeable. The examiner disagrees with Applicant’s conclusion that a layer of silicone is not a “silicon layer” within the broadest reasonable interpretation.
A skilled artisan would understand “silicon layer” to be inclusive of a layer of silicone based at least on the following reasoning: The English abstract of JP200-006298A refers to a silicon layer containing a silicon resin, clearly referencing silicone; US PGPub 2010/0040838 discusses a silicon layer in ¶0061, which includes silicon resin and organic functional groups as long as the silicon content is 18 wt% or greater; US PGPub 2003/0178935 refers to a layer 20 as a silicon resin layer and a silicon layer. Therefore, while an elemental silicon layer and a silicone layer have clearly different chemistry and can have different properties, it is reasonable to interpret “silicon layer” to be inclusive of silicone. The specification does not seem to include a limiting technical definition which would exclude such an interpretation. MPEP §2111.01.IV.
On the top of p. 5 of the Remarks, Applicant notes that “silicon…has properties of both metals and nonmetals”. These properties are not found recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726